83008: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25200: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83008


Short Caption:IN RE: PARENTAL RIGHTS AS TO S.V.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D593868Classification:Civil Appeal - Family Law - Parental Termination


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantMartina Christy ValenciaFrank J. Toti
							(The Law Offices of Frank J. Toti, Esq.)
						


RespondentJohn G. EdwardsJoseph W. Riccio
							(Marathon Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/07/2021Filing FeeFiling Fee due for Appeal. (SC)


06/07/2021Notice of Appeal DocumentsFiled Notice of Appeal/Parental Termination/Counsel. Filed certified copy of notice of appeal.  (SEALED) (SC)


06/07/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)


06/07/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-16213




06/09/2021Filing FeeE-Payment $250.00 from Frank J. Toti. (SC)


06/09/2021Notice/OutgoingIssued Notice Regarding Deadlines/Parental Termination with Counsel. Docketing statement mailed to appellant's counsel. (SC)


06/09/2021Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement. (SC)


06/09/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)21-16537




06/10/2021Notice/IncomingFiled Appellant's Proof of Service for Case Appeal Statement. (SC)


06/23/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)


06/23/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)


06/24/2021Notice/IncomingFiled Appellant's  Proof of Service on Docketing Statement. (SC)


06/24/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  To Court Reporter: Proof of Transcripts Request/Costs. (REJECTED PER NOTICE FILED ON 6/24/21) (SC)


06/24/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)


07/02/2021MotionFiled Appellant's Ex Parte Motion for Additional Time to Request Transcripts. (TRANSCRIPT REQUEST DETACHED AND RETURNED UNFILED PER 7/7/21 ORDER). (SC)


07/07/2021Order/ProceduralFiled Order Granting Motion and Directing Filing of Compliant Transcript Request Form. Appellant has filed an untimely motion for an extension of time to file the transcript request form. The motion is granted.  This court is unable to accept the proposed transcript request form, however, because it does not bear the file-stamp of the district court clerk. The clerk shall detach the proposed transcript request form from the motion filed on July 2, 2021, and return it unfiled.  Transcript request form due: 7 days. (SC)


07/08/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/19/21 and 3/24/21. To Court Reporter: Sherry Justice. (SC)


09/17/2021Notice/IncomingFiled Notice of Non-Payment for Transcripts (Rachel Chaisson, Supervisor Transcript Video Services). (SC)


09/20/2021Notice/IncomingFiled Notice of Appearance of Counsel (Joe W. Riccio of Marathon Law Group, PLLC enters his appearance as counsel for Respondent). (SC)


09/21/2021Order/ProceduralFiled Order. Appellant shall have 7 days from the date of this order to pay the required deposit and file written proof of payment in this court. Opening Brief and Appendix due: 30 days. (SC).


10/12/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)


10/18/2021Order/ProceduralFiled Order.  On October 12, 2021, appellant filed a motion for an extension of time to file the opening brief and appendix.  Appellant shall have until December 13, 2021, to file and serve the opening brief and appendix.  (SC)


11/29/2021MotionFiled Court Reporter's Motion to Extend Time to File Transcripts. (SC)21-33930




12/02/2021Order/ProceduralFiled Order Granting Motion and Regarding Briefing. Karla M. Soto of Verbatim Reporting & Transcription (VRT) has filed a motion for an extension of time to file the transcripts requested in this matter.  The motion is granted.  Court reporter certificate due: December 20, 2021. Appellant shall have until January 19, 2022, to file and serve the opening brief and appendix.   (SC)21-34396




01/03/2022TranscriptFiled Notice from Court Reporter. Sherry Justice stating that the requested transcripts were delivered.  Dates of transcripts: 3/19/21 and 3/24/21. (SC)


01/14/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)


01/21/2022Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: February 28, 2022. (SC)22-02181




02/28/2022AppendixFiled Appellant's Appendix to Opening Brief. Vols. 1 and 2. (SC)


02/28/2022Notice/IncomingFiled Appellant's Proof of Service for Appendix Vols. 1 and 2. (SC)


02/28/2022Fast Track BriefFiled Appellant's Fast Track Statement. (REJECTED PER NOTICE FILED ON 2/28/22) (SC)


02/28/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)


03/01/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)22-06530




03/04/2022Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion for a third extension of time to file the opening brief.  The motion is denied.  Appellant shall have 7 days from the date of this order to file and serve the opening brief.  (SC)


03/11/2022BriefFiled Appellant's Opening Brief. (SC)


03/29/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: April 15, 2022. (SC)22-09757




04/15/2022BriefFiled Respondent's Answering Brief. (SC)


04/15/2022AppendixFiled Respondent's Appendix - Volume One. (SC)


05/13/2022MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)


05/16/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until June 1, 2022, to file and serve any reply brief.  (SC)22-15491




06/01/2022BriefFiled Appellant's Reply Brief. (SC)


06/02/2022Case Status UpdateBriefing Completed/To Screening. (SC)


08/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn5 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/AS/MG. (SC)22-25200





Combined Case View